Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 6/14/2019 in which claims 1-20 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2019 was considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, these claims recite human body parts, of which limitations positively reciting non-statutory subject matter. It is recommended to change “defines” to –for defining--, or –configured to--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 15 and 17-20 are rejected under 35 U.S.C. 102(a) (1)(2) as being anticipated by Walker (U.S. Patent No. 4,894,866).


    PNG
    media_image1.png
    781
    825
    media_image1.png
    Greyscale




Regarding claim 1, Walker discloses a partial-hand glove (10) comprising: 
a first glove portion (See annotated Fig. A above) capable to surround a portion of only an index finger of a hand of a user (See Fig. A), the first glove portion (See Fig. A) having an outer end (Se Fig. A) and an inner end opposite the outer end (See Fig. 
a second glove portion (See Fig. A) capable to surround a portion of only a thumb of the hand of the user (See Fig. A), the second glove portion having an outer end and an inner end opposite the outer end (See Fig. A), the outer end of the second glove portion configured to be spaced from a tip of the thumb (See Fig. A); and 
a base glove portion (See Fig. A) connected to the respective inner ends of the first glove portion and the second glove portion (See Fig. A); 
wherein the first glove portion and the base glove portion collectively define an interior side of the glove opposite the second glove portion (See Fig. A where the hand is inserted).

Regarding claim 2, Walker discloses a partial-hand glove wherein the base glove portion (See Fig. A) is capable to be disposed between the first glove portion and a wrist of the user (See Fig. A).

Regarding claim 3, Walker discloses a partial-hand glove wherein the base glove portion (See fig. A) includes a first section (See Fig. A) capable to be disposed against a palm of the hand of the user (See Fig. A) and a second section (See Fig. A) capable to be disposed against a back of the hand of the user (See Fig. A).

Regarding claim 4, Walker discloses a partial-hand glove wherein the base glove portion (See fig. A) is open between the first section and the second section of the base 

Regarding claim 5, Walker discloses a partial-hand glove wherein the second section of the base glove portion (See Fig. A) has a greater area than the first section of the base glove portion (as shown in Fig. A).

Regarding claim 7, Walker discloses a partial-hand glove wherein the first section of the base glove portion (See Fig. A) is capable to cover a thenar space of the hand of the user (See Fig. A).

Regarding claim 8, Walker discloses a partial-hand glove wherein the first section of the base glove portion (See Fig. A) is capable to leave a portion of the palm of the hand of the user exposed (See Fig. A).

Regarding claim 9, Walker discloses a partial-hand glove wherein the entire interior side of the glove along the first section of the base glove portion is configured to be in contact with the palm of the hand of the user (See Fig. A).

Regarding claim 10, Walker discloses a partial-hand glove wherein a first distance between the outer end of the first glove portion and the tip of the index finger defines a first exposed portion of the index finger (See Fig. A) and wherein a second 

Regarding claim 11, Walker discloses a partial-hand glove wherein one or more of the first glove portion, the second glove portion, and the base glove portion include a seam (See Fig. A for example 32a).

Regarding claim 15, Walker discloses a partial-hand glove wherein the first, second, and base glove portions are made from a single sheet of material as shown in assembled configuration (See Fig. A).

Regarding claim 17, Walker discloses a partial-hand glove wherein the sheet comprises a fold (See Fig. A) further defining the interior side of the glove along the first glove portion (See Fig. A).

Regarding claim 18, Walker discloses a partial-hand glove (10) comprising: 
a first glove portion (See annotated Fig. A above) capable to surround a portion of only an index finger of a hand of a user (See Fig. A), the first glove portion (See Fig. A) having an outer end (Se Fig. A) and an inner end opposite the outer end (See Fig. A), the outer end of the first glove portion (See Fig. A) capable to be spaced from a tip of the index finger (See Fig. A); 
a second glove portion (See Fig. A) capable to surround a portion of only a thumb of the hand of the user (See Fig. A), the second glove portion having an outer 
a base glove portion (See Fig. A) connected to the respective inner ends of the first glove portion and the second glove portion (See Fig. A); 
wherein the first glove portion and the base glove portion collectively define an interior side of the glove opposite the second glove portion (See Fig. A where the hand is inserted);
wherein the base glove portion (See fig. A) includes a first section (See Fig. A) capable to be disposed against a palm of the hand of the user (See Fig. A) and a second section (See Fig. A) capable to be disposed against a back of the hand of the user (See Fig. A) and extending linearly an entire length of the glove (See Fig. A), the entire interior side of the glove along the first section of the base glove portion configured to be in contact with the palm of the hand of the user (See Fig. A).

Regarding claim 19, Walker discloses a partial-hand glove wherein the base glove portion (See fig. A) is open between the first section and the second section of the base glove portion along the interior side of the glove (See Fig. A defining an opening where the hand of the wearer is inserted into the glove).

Regarding claim 20, Walker discloses a partial-hand glove wherein the second section of the base glove portion (See Fig. A) has a greater area than the first section of the base glove portion (as shown in Fig. A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 12-13 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walker (U.S. Patent No. 4,894,866).

Regarding claims 12-13, Walker discloses a partial-hand glove wherein the base glove portion has a first side (See fig. A) connected to the inner end of the first glove portion (See Fig. A) and a second side opposite the first side (See fig. A), wherein the glove has a length defined between the outer end of the first glove portion and the second side of the base glove portion (See Fig. A identifier L1) and a width defined between the interior side of the glove and a distal point of the outer end of the second glove portion with respect to the interior side of the glove (W1);
Walker discloses a length (L1) and a width (W1) having a ration. 
Walker does not disclose that the ratio of the length to the width is in a first range between 1.30 and 1.50 and a second range between 1.40 and 1.45.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ratio of the length to the width is in a first range between 1.30 and 1.50 and a second range between 1.40 and 1.45 in order to customize the intended use of the product, for example a glove made for 

Regarding claim 16, Walker discloses a partial-hand glove wherein the sheet is made from Lycra (Col. 3, lines 22-27).
Walker discloses the use of Leather (50).
It is obvious to the ordinary skilled in the art to apply the same teaching of using the well-known material of leather to make the glove in order to enhance marketability of the glove to fit an end user preferences.

Claims 6 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walker (U.S. Patent No. 4,894,866)in view of Ramirez (U.S. Pub. No. 2016/0367882 A1).

Regarding claims 6 and 14, Walker discloses the invention substantially as claimed above.
Walker does not disclose that the base glove portion includes a notch disposed in the interior side of the glove at an interface between the first glove portion and the base glove portion, and wherein the notch is configured to be in communication with the hand of the user at a junction between the index finger and a middle finger of the user.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Walker device with a base glove portion includes a notch disposed in the interior side of the glove at an interface between the first glove portion and the base glove portion, and wherein the notch is configured to be in communication with the hand of the user at a junction between the index finger and a middle finger of the user as taught by Ramirez to simultaneously allow the user to maintain tactile sensitivities (para. 0033) and to enhance ventilation and comfort to the wearer.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED ANNIS/           Primary Examiner, Art Unit 3732